Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 7-13, filed 9/20/2021, with respect to the 101 and 102(a)(1) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
With respect to the 101 rejection, Examiner agrees with applicant that it would not be practical for the human mind to perform the steps of acquiring a plurality of target logs from a plurality devices, group the plurality of target logs according to a time range and a format of each of the target logs, detect an anomaly in a group of target logs by using a plurality of reference distributions corresponding to the time range and the format of the group of the target logs, and display the anomaly in the group of the target logs on a display, where the plurality of reference distributions is generated based on a rule of aggregating logs output in the past according to a predetermined time range.
With respect to the 102 rejection, the amended claims overcome the prior art of record. Prior art fails to disclose acquiring, from a plurality of devices, a plurality of target logs, each including a plurality of distributions generated for each of the plurality of devices that outputs logs; and grouping the plurality of target logs according to a time range and a format of each of the plurality of target logs. These limitations in combination with the claim as a whole are patentably distinct over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/Primary Examiner, Art Unit 2113